          Case 1:21-cv-00323-DLC Document 7 Filed 03/10/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                                     March 10, 2021

By ECF
Hon. Denise L. Cote
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Toyota Motor Corporation, et al.,
               21 Civ. 323 (DLC)
Dear Judge Cote:

       I am writing, on behalf of the United States, with a report on the status of the proposed
consent decree in this matter (Dkt. Entry 3, Exh. 1), as directed by the Court’s March 2, 2021
order (Dkt. Entry 6).

         On January 21, 2021, the Federal Register published notice of the proposed Consent
Decree pursuant to 28 C.F.R. § 50.7. Notice of Lodging of Proposed Consent Decree Under the
Clean Air Act, 86 Fed. Reg. 6366-6367 (Jan. 21, 2021). Comments on the proposed consent
decree were accepted until February 22, 2021. Two comments were received. The Government
is in the process of reviewing and consulting internally on the comments and preparing the
Government’s response.

        I anticipate that the Government’s internal process will be complete, and the Government
will be prepared to submit the comments and its response to the Court, by March 31, 2021. At
that time, the Government will either request that the Court enter the consent decree or will
identify any additional process that may be required. The Government respectfully requests that
the Court refrain from taking action on the proposed consent decree until after the Government’s
submission on March 31.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               by:   /s/ Robert William Yalen
                                                     ROBERT WILLIAM YALEN
                                                     Assistant United States Attorney
                                                     (212) 637-2722

cc (by ECF): Helen Cantwell, Esq.
             Counsel for Defendants
